--------------------------------------------------------------------------------

Exhibit 10.62

INDEPENDENT DIRECTOR AGREEMENT

This Independent Director Agreement is made effective as of June 1, 2017 (the
“Agreement”), between Net 1 UEPS Technologies, Inc., a Florida corporation (the
“Company”), and Alfred Mockett (“Director”).

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available to serve on the board of directors of the Company
(the “Board”); and

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board,

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.      Service as Director. Director will serve as a director of the Company
and perform all duties as a director of the Company, including without
limitation (a) attending meetings of the Board, (b) serving on one or more
committees of the Board (each a “Committee”) and attending meetings of each
Committee of which Director is a member, and (c) using reasonable efforts to
promote the business of the Company. The Company currently intends to hold at
least one regular meeting of the Board and each Committee each quarter, together
with additional meetings of the Board and Committees as may be required by the
business and affairs of the Company. In fulfilling his responsibilities as a
director of the Company, Director agrees that he will act in good faith, with
the care an ordinarily prudent person in a like position would exercise under
similar circumstances, and in a manner he reasonably believes to be in the best
interests of the Company. Director agrees to abide by the policies and
procedures of the Company, including the Company’s insider trading policy.

2.      Compensation and Expenses.

(a)      Board Compensation. For the services provided to the Company as a
director, the Director will be entitled to compensation as determined by the
Board from time to time.

(b)      Expenses. The Company will reimburse Director in accordance with the
non-employee director expense policy attached hereto as Exhibit A.

(c)      Other Benefits. The Board (or its designated Committee) may from time
to time authorize additional compensation and benefits for Director, including
additional compensation for service as chairman of a Committee and awards under
any stock incentive, stock option, stock compensation or long-term incentive
plan of the Company, including, without limitation, the Company’s Amended and
Restated 2015 Stock Incentive Plan or any other plan that may later be
established by the Company.

--------------------------------------------------------------------------------

EXECUTION COPY


3.      Director and Officer Liability Insurance. The Company shall maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and Director shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers. At a minimum, such
coverage shall consist of an aggregate of at least $35,000,000, comprised of
$20,000,000 in traditional A/B/C coverage and $15,000,000 in Side-A excess
difference-in-conditions coverage with a retention of $350,000. The Company
shall maintain such insurance coverage for Director for at least six years after
such time that Director ceases to be a member of the Board.

4.      Limitation of Liability; Right to Indemnification. Director shall be
entitled to indemnification by the Company under the terms of an indemnification
agreement, attached hereto as Exhibit B (the “Indemnification Agreement”), to be
executed contemporaneously with this Agreement.

5.      Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.

6.      Binding Effect. This Agreement will be binding upon and inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

7.      Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.

8.      Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Florida applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.

9.      Entire Agreement. This Agreement and the Indemnification Agreement
constitute the entire understanding between the parties with respect to the
subject matter hereof, superseding all negotiations, prior discussions and prior
agreements and understanding relating to such subject matter.

10.     Miscellaneous. This Agreement may be executed by the Company and
Director in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument. A signed copy of this Agreement transmitted by facsimile, email
or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original executed copy of this Agreement for all
purposes. Director acknowledges that this Agreement does not constitute a
contract of employment and does not imply that the Company will continue his
service as a director for any period of time.

[Signature page follows.]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown above.

Net 1 UEPS Technologies, Inc.     By:/s/ Herman G. Kotzé Name: Herman G. Kotzé
Title: Chief Financial Officer     /s/ Alfred Mockett Alfred Mockett

[Signature Page to the Independent Director Agreement (Alfred Mockett)]

--------------------------------------------------------------------------------

Exhibit A

Expense Policy

--------------------------------------------------------------------------------

NET 1 UEPS TECHNOLOGIES, INC. (“Net1”)
NON-EMPLOYEE DIRECTOR (“NED”) EXPENSE POLICY

When travelling on Net1 business, NEDs of Net1 will be entitled to be reimbursed
for all expenses necessarily incurred specifically:

  • First or business class air travel (at the election of the director).      
• Single room hotel accommodation and reasonable extras (three to five star at
the election of the NED).         • Meals and reasonable incidental expenditure.
        • Other travel costs (car hire, trains, taxis, etc).

The above policy applies to NEDs for a maximum of three nights per single day
board meeting with or without a board dinner the night before or after, and four
nights if there are two days of meetings.

A summary schedule of expenditure by each NED will be tabled annually in August
for review by the Nominating and Corporate Governance Committee.

Approved
May 3rd, 2017


A-1

--------------------------------------------------------------------------------

Exhibit B


Indemnification Agreement

--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is made as of June 1, 2017, by
and between Net 1 UEPS Technologies, Inc., a Florida corporation (the
“Corporation”), and Alfred Mockett (“Indemnitee”). Capitalized terms used, but
not otherwise defined herein, shall have the meanings set forth in Section 1.

RECITALS


A.      Highly competent and qualified persons have become more reluctant to
serve corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance coverage or adequate
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the corporation.

B.      The Board of Directors of the Corporation (the “Board”) has determined
that, in order to attract and retain competent and qualified individuals, the
Corporation will seek to maintain on an ongoing basis, at its sole expense,
directors’ and officers’ liability insurance to protect persons serving the
Corporation and its subsidiaries from certain liabilities. However, as a result
of changes in the marketplace for insurance it has become increasingly difficult
to obtain directors’ and officers’ liability insurance on terms providing
reasonable protection at reasonable cost. The uncertainties relating to
directors’ and officers’ liability insurance have increased the difficulty of
attracting and retaining such persons.

C.      The Board has determined that the potential inability to attract and
retain highly competent and qualified persons to serve the Corporation would be
detrimental to the best interests of the Corporation and its shareholders and
that the Corporation should act to assure such persons that there will be
increased certainty of adequate protection against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Corporation in the future.

D.      The Board has determined that it is reasonable, prudent and necessary
for the Corporation to contractually obligate itself to indemnify, and to
advance expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Corporation free
from undue concern that they will not be so indemnified.

E.      Indemnitee has agreed to serve the Corporation in an officer and/or
director capacity provided that Indemnitee is provided the protections available
under this Agreement, the Corporation’s Amended and Restated Articles of
Incorporation (as amended and restated from time to time, the “Articles of
Incorporation”), the Corporation’s Amended and Restated Bylaws (as amended and
restated from time to time, the “Bylaws”) and directors’ and officers’ liability
insurance coverage that is adequate in the present circumstances.

F.      This Agreement is a supplement to and in furtherance of any protections
provided by the Articles of Incorporation, the Bylaws and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder. In addition,
Indemnitee will be entitled to indemnification pursuant to the Florida Business
Corporation Act.

B-1

--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
including Indemnitee’s agreement to serve as a director and/or officer of the
Corporation after the date hereof, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.      Certain Definitions for Purposes of this Agreement. The following terms
as used in this Agreement shall have the meanings set forth below.

(a)      “Change in Control” shall have occurred if, during any period of two
consecutive years, individuals who at the beginning of that period constitute
the Board of the Corporation cease for any reason to constitute at least a
majority of it, unless the election of each new Director was approved in advance
by a vote of at least a majority of the Directors then still in office who were
Directors at the beginning of the period.

(b)      “Corporation” includes any domestic or foreign predecessor entity of
the Corporation in a merger or other transaction in which the predecessor’s
existence ceased on consummation of the transaction.

(c)      “Director” means an individual who is or was a director of the
Corporation or an individual who, while a director of the Corporation, is or was
serving at the Corporation’s request as a director, officer, partner, trustee,
employee, or agent of another foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan, or other
entity. A Director is considered to be serving an employee benefit plan at the
Corporation’s request if that Director’s duties to the Corporation also impose
duties on, or otherwise involve services by, him or her to the plan or to
participants in or beneficiaries of the plan.

(d)      “Disinterested Director” or “Disinterested Officer” means a Director or
Officer, respectively, who at the time of a vote or selection referred to in
Section 4(b) or 5(c) is not a party to the Proceeding.

(e)      “Enterprise” means (i) the Corporation, (ii) any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that is an affiliate or wholly or partially owned subsidiary of the Corporation
and of which Indemnitee is or was serving as a director, trustee, general
partner, managing member, officer, employee, agent or fiduciary, and (iii) any
other corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the express written request of the Corporation as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary.

(f)      “Expenses” includes all reasonable counsel fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding, including any appeals. Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including the premium,security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent. Expenses
shall include any federal, state, local or foreign taxes imposed on the
Indemnitee, as a result of the actual or deemed receipt of any payments under
this Agreement. Expenses, however, shall not include amounts paid in settlement
by Indemnitee or the amount of judgments or fines against Indemnitee.

B-2

--------------------------------------------------------------------------------

(g)      “Independent Legal Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the
Corporation, (ii) Indemnitee, or (iii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(h)      “Liability” includes the obligation to pay a judgment, settlement,
penalty, fine (including an excise tax assessed with respect to an employee
benefit plan), or reasonable Expenses actually incurred with respect to a
Proceeding.

(i)      “Officer” means an individual who is or was an officer of the
Corporation or an individual who, while an officer of the Corporation, is or was
serving at the Corporation’s request as a director, officer, partner, trustee,
employee, or agent of another foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan, or other
entity. An Officer is considered to be serving an employee benefit plan at the
Corporation’s request if that Officer’s duties to the Corporation also impose
duties on, or otherwise involve services by, him or her to the plan or to
participants in or beneficiaries of the plan.

(j)      “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Corporation or other
Enterprise or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the fact that Indemnitee is or was an officer or
director of the Corporation, by reason of any action taken by Indemnitee or of
any inaction on Indemnitee’s part while acting as an officer or director of the
Corporation, or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as a director, officer, employee, agent or fiduciary
of another Enterprise; in each case whether or not Indemnitee is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement; including one
pending on or before the date of this Agreement, but excluding one initiated by
Indemnitee pursuant to this Agreement to enforce Indemnitee’s rights under this
Agreement.

(k)      “Reviewing Party” shall mean the person or persons making the
entitlement determination pursuant to Section 5 of this Agreement, and shall not
include a court making any determination under this Agreement or otherwise.

B-3

--------------------------------------------------------------------------------

2.      Basic Indemnification Arrangement.

(a)      Obligation to Indemnify; Standard of Conduct. Except as provided in
Sections 2(e), 2(f), 2(g) or 7 below, the Corporation shall indemnify Indemnitee
and hold harmless Indemnitee, to the fullest extent authorized or permitted by
applicable law, in the event Indemnitee is, or is threatened to be made, a party
to a Proceeding because he or she is or was a Director or Officer, against
Liability incurred in connection with the Proceeding if:

(1)      Indemnitee conducted himself or herself in good faith and in a manner
he or she reasonably believed to be in, or not opposed to, the best interests of
the Corporation; and

(2)      in the case of any criminal Proceeding, Indemnitee had no reasonable
cause to believe his or her conduct was unlawful.

(b)      Service with Respect to Employee Benefit Plan. Indemnitee’s conduct
with respect to an employee benefit plan for a purpose he or she believed in
good faith to be in the interests of the participants in and beneficiaries of
the plan is conduct that satisfies the requirement of Section 2(a)(1).

(c)      Reliance as Safe Harbor. For purposes of any determination hereunder,
Indemnitee shall be deemed to have acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe Indemnitee’s conduct was unlawful, if Indemnitee’s
conduct was based primarily on: (i) the records or books of account of the
Corporation or relevant entity, including financial statements, (ii) information
supplied to Indemnitee by the officers of the Corporation or relevant entity in
the course of their duties, (iii) the advice of legal counsel for the
Corporation or relevant entity, or (iv) information or records given or reports
made to the Corporation or relevant entity by an independent certified public
accountant, or by an appraiser or other expert selected with reasonable care by
the Corporation or relevant entity. The provisions of this Section 2(c) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the relevant standard of conduct set
forth in this Agreement. In addition, the knowledge, and/or actions or failure
to act, of any director, officer, agent or employee of the Corporation shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

(d)      Termination of Proceeding Not Determinative. The termination of a
Proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption or be
determinative that Indemnitee is not entitled to indemnification or
reimbursement of Expenses hereunder or otherwise.

(e)      Limits on Indemnification. Unless, and then only to the extent that, a
court of competent jurisdiction acting pursuant to Section 6 of this Agreement
or Section 607.0850(9) of the Florida Business Corporation Act, determines that,
in view of the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification, the Corporation shall not indemnify Indemnitee
under this Agreement:

B-4

--------------------------------------------------------------------------------

(1)      in connection with a Proceeding by or in the right of the Corporation,
except for reasonable Expenses (including an excise tax assessed with respect to
an employee benefit plan) and amounts paid in settlement not exceeding, in the
judgment of the Board, the estimated expense of litigating the Proceeding to
conclusion, actually and reasonably incurred in connection with the defense or
settlement of the Proceeding, including any appeal thereof; or

(2)      in connection with a Proceeding by or in the right of the Corporation
with respect to any claim, issue or matter as to which Indemnitee shall have
been adjudged liable to the Corporation.

(f)      Proceeding Brought by Indemnitee. Notwithstanding any other provision
of this Agreement, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding or
claim brought or made by Indemnitee against the Corporation or its Directors,
Officers, employees or other indemnitees, other than (i) a Proceeding or claim
seeking or defending Indemnitee’s right to indemnification or advancement of
Expenses pursuant to Section 6 of this Agreement or otherwise, (ii) a Proceeding
authorized by the Board prior to its initiation, or (iii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law.

(g)      Settlements. The Corporation acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any Proceeding to which Indemnitee is a party is resolved in any manner other
than by adverse judgment against Indemnitee (including settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(h)      Mandatory Indemnification. To the fullest extent permitted by law, the
Corporation shall indemnify Indemnitee to the extent that he or she has been
successful, on the merits or otherwise, in the defense of any Proceeding to
which Indemnitee was a party, or in defense of any claim, issue or matter,
because Indemnitee is or was a Director or Officer, against all Expenses
incurred by Indemnitee in connection with the Proceeding.

3.      Contribution.

(a)      Whether or not the indemnification provided hereunder is available, in
respect of any Proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such Proceeding), the Corporation shall pay
the entire amount of any Expenses, judgments, penalties, fines or amounts paid
or to be paid in settlement of such Proceeding without requiring Indemnitee to
contribute to such payment and the Corporation hereby waives and relinquishes
any right of contribution it may have against Indemnitee. The Corporation shall
not enter into any settlement of any Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee without any injunction or other equitable relief being
imposed against Indemnitee.

B-5

--------------------------------------------------------------------------------

(b)      Without diminishing or impairing the obligations of the Corporation set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Corporation shall contribute to the amount
of Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Corporation and all officers, directors or
employees of the Corporation, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation and all officers,
directors or employees of the Corporation other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, penalties, fines or settlement amounts, as
well as any other equitable considerations which the Florida Business
Corporation Act may require to be considered. The relative fault of the
Corporation and all officers, directors or employees of the Corporation, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such Proceeding), on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c)      The Corporation hereby agrees to indemnify and hold harmless Indemnitee
from any claims of contribution which may be brought by officers, directors or
employees of the Corporation, other than Indemnitee, who may be jointly liable
with Indemnitee.

4.      Advances for Expenses.

(a)      Obligations and Requirements. The Corporation shall advance, to the
extent not prohibited by applicable law, the Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding, and such advancement shall be
made within thirty (30) days after the receipt by the Corporation of any
statement requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice) from time to time,
whether prior to or after final disposition of any Proceeding. Any such
statement shall reasonably evidence the Expenses incurred by Indemnitee.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Corporation to
support the advances claimed. Indemnitee shall qualify for advances upon the
execution and delivery to the Corporation of this Agreement, subject to the
condition that if and to the extent that it is ultimately determined by a court
of competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Corporation, Indemnitee
shall undertake to the fullest extent permitted by law to repay the advance.
Such undertaking shall be an unlimited general obligation of Indemnitee but need
not be secured and shall be accepted without reference to Indemnitee’s financial
ability to make repayment. The right to advances under this Section 4 shall in
all events continue until final disposition of any Proceeding, including any
appeal thereof.

B-6

--------------------------------------------------------------------------------

(b)      Evaluation of Reasonableness of Expenses. Evaluation as to
reasonableness of Expenses of Indemnitee in the specific case shall be made in
the same manner as the determination that indemnification is permissible, as
described in Section 5 below, except that if the determination is made by
Independent Legal Counsel, evaluation as to reasonableness of Expenses shall be
made by those entitled under Section 5(c)(3) to select Independent Legal
Counsel. Notwithstanding the foregoing sentence, any Expenses claimed by
Indemnitee shall be deemed reasonable if the Reviewing Party fails to make the
reasonableness evaluation within thirty (30) days following the Corporation’s
receipt of invoices for specific Expenses to be reimbursed or advanced.

5.      Authorization of and Determination of Entitlement to Indemnification.

(a)      Entitlement Determination. The Corporation and Indemnitee acknowledge
that indemnification of Indemnitee under Section 2 of this Agreement has been
pre-authorized by the Corporation as permitted by the Florida Business
Corporation Act. Nevertheless, the Corporation shall not indemnify Indemnitee
under Section 2 unless a separate determination has been made in the specific
case that indemnification of Indemnitee is permissible in the circumstances
because Indemnitee has met the relevant standard of conduct set forth in Section
2(a); provided, however, that: (i) no such entitlement decision need be made
prior to the advancement of Expenses; and (ii) regardless of the result or
absence of any such determination, the Corporation shall make any
indemnification mandated by Section 2(h) above.

(b)      To obtain indemnification (including advancement of Expenses) under
this Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

(c)      Reviewing Party. The determination referred to in Section 5(a) shall be
made, at the election of the Board, by any of the following Reviewing Parties
(unless a Change in Control shall have occurred after Indemnitee first began
serving as a Director or Officer, in which case Indemnitee shall be entitled to
designate that the determination shall be made by Independent Legal Counsel
selected in the manner set forth in Section 5(d) below):

(1)      by the Board by a majority vote of a quorum consisting of Disinterested
Directors; or

B-7

--------------------------------------------------------------------------------

(2)      by a majority vote of a committee duly designated by the Board (in
which designation directors who do not qualify as Disinterested Directors may
participate) consisting solely of two or more Disinterested Directors; or

(3)      by Independent Legal Counsel: (A) Selected in the manner prescribed in
paragraph (1) or (2) of this Section 5(c); or (B) if a quorum of Directors
cannot be obtained for purposes of paragraph (1) and the committee cannot be
designated under paragraph (2), selected by a majority vote of the full Board
(in which selection directors who do not qualify as Disinterested Directors may
participate); or

(4)      by the shareholders of the Corporation, by a majority vote of a quorum
consisting of shareholders who were not Parties to that Proceeding or, if no
such quorum is obtainable, by a majority vote of shareholders who were not
Parties to that Proceeding.

(d)      Selection of Counsel after Change in Control. If a Change in Control
shall have occurred, Independent Legal Counsel shall be selected by Indemnitee
(unless Indemnitee requests that the selection be made in the manner described
in Section 5(c)(3)), and Indemnitee shall give written notice to the Corporation
advising it of the identity of the Independent Legal Counsel so selected. In
either event, Indemnitee or the Corporation, as the case may be, may, within
fifteen (15) days after the written notice of selection has been given, deliver
to the Corporation or to Indemnitee, as the case may be, a written objection to
the selection; provided, however, that the objection may be asserted only on the
ground that the counsel so selected does not meet the requirements of
“Independent Legal Counsel” as defined in Section 1 of this Agreement. The
objection shall set forth with particularity the factual basis of the assertion.
If a written objection is made and substantiated, the counsel selected may not
serve as Independent Legal Counsel unless and until the objection is withdrawn
or a court has determined that the objection is without merit. If, within
fifteen (15) days after submission by Indemnitee of a written request for
indemnification, no Independent Legal Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the court
conducting the Proceeding, or another court of competent jurisdiction, for
resolution of any objection that shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Legal Counsel and/or for the
appointment as Independent Legal Counsel of a person selected by the court or by
another person that the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Legal Counsel under Section 5(c).

(e)      Cooperation by Indemnitee. Indemnitee shall cooperate with the
Reviewing Party with respect to its determination of Indemnitee’s entitlement to
indemnification, including providing to the Reviewing Party on reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to the determination. Any Expenses incurred
by Indemnitee in so cooperating with the Reviewing Party shall be borne by the
Corporation, regardless of the determination as to Indemnitee’s entitlement to
indemnification.

(f)      If the Reviewing Party shall not have made a determination within sixty
(60) days after receipt by the Corporation of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that (x) such 60-day period may be extended for a reasonable time, not to exceed
an additional thirty (30) days, if the Reviewing Party in good faith requires
such additional time to obtain or evaluate documentation and/or information
relating thereto; and (y) that the foregoing provisions of this Section 5(f)
shall not apply if the determination of entitlement to indemnification is to be
made by the shareholders pursuant to Section 5(c)(4) and if (A) within fifteen
(15) days after receipt by the Corporation of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the shareholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

B-8

--------------------------------------------------------------------------------

(g)      Other.


(i)      In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement, and anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence. Neither the failure of the Corporation (including
by its directors or Independent Legal Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Corporation
(including by its directors or Independent Legal Counsel) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has not met the applicable standard of conduct.

(ii)      The Reviewing Party, however chosen, shall make the requested
determination as promptly as reasonably practicable after a request for
indemnification is presented.

(iii)      Any determination by Independent Legal Counsel under this Section 5
shall be delivered in the form of a written opinion to the Board with a copy to
Indemnitee.

(iv)      The Corporation shall pay any and all reasonable fees and expenses of
Independent Legal Counsel incurred by the counsel in connection with acting
pursuant to this Section 5, and the Corporation shall pay all reasonable fees
and expenses incident to the procedures of this Section 5, regardless of the
manner in which such Independent Legal Counsel was selected or appointed.

(v)      On the due commencement of any action to seek court-ordered
indemnification pursuant to Section 6 of this Agreement, Independent Legal
Counsel shall be discharged and relieved of any further responsibility in that
capacity, subject to the applicable standards of professional conduct then
prevailing.

B-9

--------------------------------------------------------------------------------

6.      Court-Ordered Indemnification and Advances for Expenses.

(a)      Procedure. If Indemnitee is a party to a Proceeding, he or she may
apply for indemnification or for advances for Expenses to the court conducting
the Proceeding or to another court of competent jurisdiction. For purposes of
this Agreement, the Corporation consents to personal jurisdiction and venue in
any court in which is pending a Proceeding to which Indemnitee is a party.
Regardless of any determination by the Reviewing Party that Indemnitee is not
entitled to indemnification or to advancement of Expenses or as to the
reasonableness of Expenses, and regardless of any failure by the Reviewing Party
to make a determination as to the entitlement or the reasonableness of Expenses,
the court’s review shall be a de novo review. After receipt of an application
and after giving any notice it considers necessary, the court may:

(1)      order indemnification or the advance for Expenses if it determines that
Indemnitee is entitled to indemnification or to advance for Expenses under this
Agreement, the Florida Business Corporation Act or otherwise; or

(2)      order indemnification or the advance for Expenses if it determines
that, in view of all the relevant circumstances, it is fair and reasonable to
indemnify Indemnitee, or to advance Expenses to Indemnitee, regardless of
whether Indemnitee has the relevant standard of conduct, complied with the
requirements for advancement of Expenses, or been adjudged liable in a
Proceeding referred to in Section 2(e) above (in which case any court-ordered
indemnification need not be limited to Expenses incurred by Indemnitee, but may
include penalties, fines, amounts paid in settlement, judgments and any other
amounts ordered by the court to be indemnified or advanced).

(b)      Payment of Expenses to Seek Court-Ordered Indemnification. If the court
determines that Indemnitee is entitled to indemnification or to advance for
Expenses, the Corporation shall pay Indemnitee’s reasonable Expenses to obtain
the court-ordered indemnification or advance for Expenses.

7.      Limitations on Indemnification. Regardless of whether Indemnitee has met
the relevant standard of conduct set forth in Section 2(a), nothing in this
Agreement shall require or permit indemnification of Indemnitee for any
Liability or Expenses incurred in a Proceeding in which a judgment or other
final adjudication establishes that Indemnitee’s actions or omissions to act
were material to the cause of action so adjudicated and constitute:

(a)      a violation of criminal law, unless Indemnitee had reasonable cause to
believe his or her conduct was lawful or had no reasonable cause to believe his
or her conduct was unlawful;

(b)      a transaction from which Indemnitee derived an improper personal
benefit, including, without limitation, any benefits received through the
purchase and sale by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law;

B-10

--------------------------------------------------------------------------------

(c)      in the case of a Director, a circumstance under which the liability
provisions of Section 607.0834 of the Florida Business Corporation Act are
applicable; or

(d)      willful misconduct or a conscious disregard for the best interests of
the Corporation in a Proceeding by or in the right of the Corporation to procure
a judgment in its favor or in a Proceeding by or in the right of a shareholder
of the Corporation.

8.      Vested Rights; Specific Performance. No amendment to the Articles of
Incorporation or Bylaws of the Corporation or any other corporate action shall
in any way limit Indemnitee’s rights under this Agreement. In any Proceeding
brought by or on behalf of Indemnitee to specifically enforce the provisions of
this Agreement, the Corporation waives the claim or defense in that Proceeding
that the plaintiff or claimant has an adequate remedy at law, and the
Corporation shall not urge in any such Proceeding the claim or defense that an
adequate remedy at law exists. The provisions of this Section 8, however, shall
not prevent Indemnitee from seeking a remedy at law in connection with any
breach of this Agreement.

9.      Liability Insurance. To the extent the Corporation maintains an
insurance policy or policies providing directors’ or officers’ liability
insurance, Indemnitee shall be covered by that policy or those policies, in
accordance with its or their terms, to the maximum extent of the coverage
provided under that policy or those policies in effect for any other Director or
Officer of the Corporation, as the case may be.

10.      Witness Fees. Notwithstanding any other provision in this Agreement, to
the extent that Indemnitee is made a witness in any Proceeding to which
Indemnitee is not a party, because he or she is or was a Director or Officer,
the Corporation hereby indemnifies and holds harmless Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.

11.      Security for Indemnification Obligations. The Corporation may at any
time and in any manner, at the discretion of the Board, secure the Corporation’s
obligations to indemnify or advance Expenses to Indemnitee pursuant to this
Agreement.

12.      Non-exclusivity, No Duplication of Payments. The rights of Indemnitee
under this Agreement shall be in addition to any other rights with respect to
indemnification, advancement of Expenses or otherwise that Indemnitee may have
under the Articles of Incorporation or Bylaws, the Florida Business Corporation
Act or otherwise; provided, however, that the Corporation shall not be liable
under this Agreement to make any payment to Indemnitee under this Agreement to
the extent Indemnitee has otherwise actually received payment (under any
insurance policy, provision of the Articles of Incorporation or Bylaws, or
otherwise) of the amounts otherwise payable under this Agreement. The
Corporation’s obligation to indemnify or advance expenses under this Agreement
to Indemnitee who is or was serving at the request of the Corporation as a
director, officer, partner, trustee, employee or agent of any other entity shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of expenses from that other entity.

13.      Amendments. To the extent that the provisions of this Agreement are
held to be inconsistent with the provisions of the Florida Business Corporation
Act (including Section 607.0850(7) thereof), the provisions of that statute
shall govern. To the extent that the Florida Business Corporation Act is later
amended to permit a Florida corporation, without the need for shareholder
approval, to provide to its directors greater rights to indemnification or
advancement of Expenses than those specifically set forth here, this Agreement
shall be deemed amended to require the greater indemnification or more liberal
advancement of Expenses to Indemnitee, in each case consistent with the Florida
Business Corporation Act as so amended from time to time. Otherwise, no
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the Corporation and Indemnitee. To the extent there is
any supplement, modification or amendment to this Agreement, such supplement,
modification or amendment shall not adversely affect any right or protection
hereunder of Indemnitee in respect of any act or omission occurring prior to the
time of such supplement, modification or amendment.

B-11

--------------------------------------------------------------------------------

14.      Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of that payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure those rights, including the
execution of documents necessary to enable the Corporation effectively to bring
suit to enforce those rights; provided, however, that any rights of recovery of
Indemnitee pursuant to any liability insurance policy separately paid for by
Indemnitee shall not be subject to subrogation under this Section 14 except that
any amounts recovered under such policy shall be subject to Section 12 hereof.

15.      Waiver. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
(whether or not similar) nor shall such a waiver constitute a continuing waiver.

16.      Binding Effect, Etc. This Agreement shall be binding on and inure to
the benefit of and be enforceable by the parties to this Agreement and their
respective successors or assigns (including any direct or indirect successor or
assign by purchase, merger, consolidation or otherwise to all or substantially
all of the business and/or assets of the Corporation), spouses, heirs, and
personal and legal representatives.

17.      Applicability of Agreement. This Agreement shall apply retroactively
with respect to acts or omissions of Indemnitee occurring since the date that
Indemnitee first became a Director or Officer, and this Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as a Director or
Officer, but only in respect of acts or omissions occurring prior to the
termination of Indemnitee’s service as a Director or Officer.

18.      Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever:

(a)      the validity, legality, and enforceability of the remaining provisions
of this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired by it;

B-12

--------------------------------------------------------------------------------

(b)      the provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties to this Agreement; and

(c)      to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any provision held to be invalid, illegal, or unenforceable, that is
not itself invalid, illegal, or unenforceable) shall be construed so as to give
effect to the intent manifested by it.

19.      Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida applicable to
contracts made and to be performed in Florida without giving effect to the
principles of conflicts of laws.

20.      Headings. The headings of the Sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.

21.      Inducement. The Corporation expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it under this
Agreement in order to induce Indemnitee to serve or continue to serve as a
Director and/or Officer, and the Corporation acknowledges that Indemnitee is
relying on this Agreement in serving as a director, officer, employee or agent
of the Corporation or, at the request of the Corporation, as a director,
officer, partner, trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other entity.

22.      Notice by Indemnitee. Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered under this Agreement. The failure of Indemnitee so to notify the
Corporation shall not relieve the Corporation of any obligation that it may have
to Indemnitee under this Agreement or otherwise.

23.      Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if: (i) delivered by hand and receipted for by the party to whom the notice or
other communication shall have been directed; or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed if to the Corporation, to the principal office address
of the Corporation, or if to Indemnitee, to the address of Indemnitee last on
file with the Corporation, or to any other address that may have been furnished
to Indemnitee by the Corporation or to the Corporation by Indemnitee, as the
case may be.

[Signature page follows.]


B-13

--------------------------------------------------------------------------------

The parties hereto have entered into this Agreement effective as of the date
first above written.

The Corporation:   NET 1 UEPS TECHNOLOGIES, INC.   By:       Title:        
Indemnitee:     Alfred Mockett   Address:        

[Signature Page to the Indemnification Agreement (Alfred Mockett)]

--------------------------------------------------------------------------------